JS 44 (Rev. 04/21)                                           CIVIL
                                             Case 2:21-cv-03811    COVER
                                                                Document 1 SHEET
                                                                           Filed 08/26/21 Page 1 of 50
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS
        Barbara Tammaro, as Administratrix of the Estate of                                                    County of Chest, Pocopson Home
        Julianne Marie Kehler, deceased                                                                        1695 Lenape Road, West Chester, PA 19382
    (b) County of Residence of First Listed Plaintiff Chester                                                  County of Residence of First Listed Defendant Chester
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
          Ian T. Norris, Esquire - ID#207566 - Reddick Moss, PLLC
          1500 JFK Blvd., Ste 1930, Phila., PA 19102
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                  ✖   3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                                (U.S. Government Not a Party)                      Citizen of This State          ✖ 1          1      Incorporated or Principal Place         4   ✖ 4
                                                                                                                                                           of Business In This State

    2   U.S. Government                      4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                                (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                      Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                         Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                    TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                        PERSONAL INJURY                    PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                           310 Airplane                      365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product                  Product Liability         690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                 Liability                    367 Health Care/                                                     INTELLECTUAL                    400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &                  Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment             Slander                          Personal Injury                                                820 Copyrights                    430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’                Product Liability                                              830 Patent                        450 Commerce
    152 Recovery of Defaulted                 Liability                    368 Asbestos Personal                                              835 Patent - Abbreviated          460 Deportation
         Student Loans                   340 Marine                            Injury Product                                                     New Drug Application          470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product                    Liability                                                      840 Trademark                         Corrupt Organizations
    153 Recovery of Overpayment               Liability                   PERSONAL PROPERTY                       LABOR                       880 Defend Trade Secrets          480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle                 370 Other Fraud               710 Fair Labor Standards                 Act of 2016                       (15 USC 1681 or 1692)
    160 Stockholders’ Suits              355 Motor Vehicle                 371 Truth in Lending              Act                                                                485 Telephone Consumer
    190 Other Contract                       Product Liability             380 Other Personal            720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability       360 Other Personal                    Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                            Injury                        385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                         362 Personal Injury -                 Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                             Medical Malpractice                                             Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                   PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation            ✖   440 Other Civil Rights            Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                      441 Voting                        463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment           442 Employment                    510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                    443 Housing/                          Sentence                                                            or Defendant)                896 Arbitration
    245 Tort Product Liability               Accommodations                530 General                                                        871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property          445 Amer. w/Disabilities -        535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                             Employment                    Other:                        462 Naturalization Application                                             Agency Decision
                                         446 Amer. w/Disabilities -        540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                             Other                         550 Civil Rights                  Actions                                                                State Statutes
                                         448 Education                     555 Prison Condition
                                                                           560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                         3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                                Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                                  (specify)                 Transfer                          Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             42 U.S.C. sec. 1983
VI. CAUSE OF ACTION                          Brief description of cause:
                                             neglect/abuse
VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                               in excess of $1M                            JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                                 (See instructions):
      IF ANY                                                             JUDGE                                                                DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                        APPLYING IFP                                    JUDGE                           MAG. JUDGE
                                  Case 2:21-cv-03811  Document
                                                  UNITED         1 FiledCOURT
                                                         STATES DISTRICT 08/26/21 Page 2 of 50
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                         1128 Hollow Road, Chester Springs, PA 19425
 Address of Plaintiff: ______________________________________________________________________________________________
                                         1695 Lenape Road, West Chester, PA 19382
 Address of Defendant: ____________________________________________________________________________________________
                                                      1695 Lenape Road, West Chester, PA 19382
 Place of Accident, Incident or Transaction: ___________________________________________________________________________


 RELATED CASE, IF ANY:

 Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

 Civil cases are deemed related when Yes is answered to any of the following questions:

 1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
        previously terminated action in this court?

 2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
        pending or within one year previously terminated action in this court?

 3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
        numbered case pending or within one year previously terminated action of this court?
                                                                                                                                 Yes                    No   ✔
 4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
        case filed by the same individual?

 I certify that, to my knowledge, the within case             is /      is not related to any case now pending or within one year previously terminated action in
 this court except as noted above.                                                       
 DATE: _____8.24.21_____________________________                                       Must sign
                                                                       ______________________    here
                                                                                              ____________________                               207566
 ___________________________________                                      Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


 CIVIL: (Place a √ in one category only)

 A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
       2.     FELA                                                                              2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
       4.     Antitrust                                                                         4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
 
 ✔      7.     Civil Rights                                                                      7.    Products Liability
       8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
               (Please specify): ____________________________________________



                                                                             ARBITRATION CERTIFICATION
                                                   (The effect of this certification is to remove the case from eligibility for arbitration.)

         Ian T. Norris, Esquire
 I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

      
      ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
               exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


 DATE: ___8.24.21_______________________________                       ________________   Sig n here if a__________
                                                                        Attorney-at-Law / Pro________
                                                                                              Se Plaintiff
                                                                                                                                           207566
                                                                                                                             ___________________________________
                                                                                                                                           Attorney I.D. # (if applicable)
NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.


 Civ. 609 (5/2018)
            Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 3 of 50




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
BARBARA TAMMARO, as Administratrix :
of the Estate of JULIANNE MARIE       :
KEHLER, Deceased,                     :
1128 Hollow Rd.                       :
Chester Springs, PA 19425             :
                                      :    NO.: ____________________
                      Plaintiff,      :
             v.                       :
COUNTY OF CHEST, POCOPSON HOME:
1695 Lenape Road                      :
West Chester, PA 19382                :
                                      :
                    Defendant(s).     :


                              COMPLAINT IN CIVIL ACTION

       AND NOW, comes the Plaintiff, Barbara Tammaro, as Administratrix of the Estate

Julianne Marie Kehler, deceased, by and through counsel, Ian T. Norris, Esquire, and Brain D.

Reddick, Esquire, of Reddick Moss, PLLC, files the instant Complaint in Civil Action, and in

support thereof avers the following:

                                       I.     PARTIES

                                        A.     Plaintiff

       1.      Julianne Marie Kehler was an adult individual and resident of Pocopson Home from

January 18, 2018, through February 4, 2020.

       2.      Julianne Marie Kehler passed away on February 4, 2020.

       3.      Plaintiff, Barbara Tammaro is an adult individual residing at 1128 Hollow Rd.,

Chester Springs, PA 19425.

       4.      Plaintiff, Barbara Tommaro, is the sister of Julianne Marie Kehler, was appointed

Administratrix of the Estate of Julianne Marie Kehler on April 29, 2021, by the Register of Wills
             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 4 of 50




in the Register of Wills of Chester County, Pennsylvania. A copy of the short certificate is attached

hereto as Exhibit “A”.

       5.      Plaintiff brings this action as the personal representative of decedent, Julianne

Marie Kehler, on behalf of all those entitled by law to recover damages for the wrongful death of

Julianne Marie Kehler.

       6.      Julianne Marie Kehler did not bring an action to recover damages for personal

injuries during her lifetime, and no other action has been filed to recover damages for the wrongful

death of Julianne Marie Kehler.

       7.      Julianne Kehler’s wrongful death beneficiaries are as follows:

               a. Sabrina Miller, 51 Pine Tree Dr., Philadelphia, PA 19468, daughter of Julianne

                   Kehler.

                                        B.      Defendant

       8.      Defendant, County of Chester, Pocopson Home, (hereinafter referred as

“Defendant”) is located at 1695 Lenape Road, West Chester, PA 19382, and is owned and operated

by Chester County, Pennsylvania, and as such is acting under the color of state law.

       9.      At all times material hereto, Pocopson Home is operated as a “skill nursing facility”

as defined by 42 U.S.C. § 1395i-3,

       10.     At all times relevant hereto, Pocopson Home was acting independently, and by and

through its authorized agents, employees, servants, contractors, subcontractors, staff and/or

partners, and those persons granted privileges at the Pocopson Home and holding itself and its

agents, employees, servants, contractors, subcontractors, staff and/or partners, and those persons

granted privileges at the Pocopson Home, out to the public as competent and skillful healthcare

providers and practitioners of medicine; and which is personally, directly and vicariously liable,
                Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 5 of 50




among other things within the Complaint, for the acts and omissions of itself, its agents,

employees, servants, contractors, subcontractors, staff and/or partners all of whom played a role

in the care provided to Julianne Marie Kehler and in the operation of the Pocopson Home.

          11.    At all times material hereto, the Defendant owed duties indicated within this

Complaint, some of which were non-delegable, to the residents of the Pocopson Home, including

Julianne Marie Kehler, such duties being conferred by statue, existing at common law, and/or

being voluntarily assumed by the Defendant.

          12.    At all times material hereto, the Defendant owned, operated, managed and

controlled the Pocopson Home, and engaged in the business of providing healthcare, medical

services, therapy, rehabilitation, skilled nursing care, and custodial care services to the general

public.

                              II.     JURISDICTION AND VENUE

          13.    This case asserts wrongful death and survival actions for Deprivation of Civil

Rights Enforceable via 42 U.S.C. § 1983.

          14.    Accordingly, the instant case presents issues of federal law, jurisdiction is proper

in this forum as federal question pursuant to 28 U.S.C. § 1331.

          15.    This court has supplemental jurisdiction over state law claims pursuant to 28 U.S.C.

§ 1367, which provides that “in any civil action of which the district courts have original

jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are

so related to claims in the action within such original jurisdiction that they form part of the same

case or controversy under Article III of the United States Constitution.” See 28 U.S.C. § 1367(a).
              Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 6 of 50




        16.     Under 28 U.S.C. § 1391(b)(2), venue is appropriate in the Eastern District of

Pennsylvania as a substantial part of the events or omissions giving rise to the instant claim

occurred in this judicial district.

                                       III.   JURY DEMAND

        17.     Plaintiff, Barbara Tammaro, as Administratrix of the Estate Julianne Marie Kehler,

deceased, demands a trial by jury.

                                IV.     FACTUAL BACKGROUND

                                  A.      Conduct of the Defendant

        18.     Julianne Marie Kehler was resident of Pocopson Home from January 18, 2018,

through February 4, 2020, with intermittent hospitalizations.

        19.     Julianne Marie Kehler required reliable assistance and skilled care in order to

complete her activities of daily living and rehabilitation, which necessitated her admission to

Pocopson Home.

        20.     In exchange for financial consideration, and pursuant to the admission contract,

Julianne Marie Kehler was admitted to the Pocopson Home in order to obtain and be provided

with that assistance.

        21.     During her residency at Pocopson Home, Julianne Marie Kehler was a recipient of

Medicaid benefits pursuant to 42 U.S.C.A. § 1396, et seq.

        22.     During her residency at Pocopson Home, Julianne Marie Kehler was also recipient

of Medicare.

        23.     When the Defendant agreed to admit Julianne Marie Kehler, the Pocopson Home

assumed the obligation of providing for her total healthcare, including the provision of nutrition,
                Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 7 of 50




hydration, activities of daily living, medical, skilled nursing, occupational therapy, speech therapy,

physical therapy, and daily custodial care.

          24.    The Defendant exercised complete and total control over the healthcare of all the

residents of the Pocopson Home, including Julianne Marie Kehler.

          25.    As defined by 40 P.S. § 1303.503, the Defendant was a licensed health care

provider at all times relevant hereto.

          26.    At all times material hereto, Pocopson Home held itself out to the public as a

professional in the field of adult nursing care, with the expertise necessary to maintain the health

and safety of elderly residents such as Julianne Marie Kehler.

          27.    The Defendant and its employees and agents, had a duty to ensure that all persons

providing care within Pocopson Home facility were competent to provide that care to its residents,

including Julianne Marie Kehler.

          28.    At all times material hereto, Pocopson Home and its authorized agents, employees,

servants, contractors, subcontractors, staff and/or partners, and those persons granted privileges at

the Pocopson Home owed a duty not to violate the federally protected legal rights of any resident,

including Julianne Marie Kehler.

          29.    At all times material hereto, Pocpson Home and its authorized agents, employees,

servants, contractors, subcontractors, staff and/or partners, and those persons granted privileges at

the Pocopson Home had a duty to comply with all provisions of the Omnibus Budget

Reconciliation Act of 1987/Federal Nursing Home Reform Act, 42 U.S.C. § 1396r, 1396a(w) at

incorporated by 42 U.S.C. § 1396(r) and the implementing regulations found at 42 C.F.R. § 483,

et seq.
                Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 8 of 50




          30.    The above noted statutes and regulations are designed and intended to protect

persons such as Julianne Marie Kehler against the negligent and reckless care she encountered and

the harm she suffered while a resident of the Pocopson Home.

          31.    At all times material hereto, the Defendant had a duty to establish, adopt and

enforce adequate rules and policies and procedures to ensure quality care for residents and

addressed the clinical and daily needs of the residents of Pocopson Home, including Julianne Mare

Kehler.

          32.    At all times material hereto, the Defendant had a duty and responsibility to ensure

those policies and procedures addressed the needs of the residents of the Pocopson Home, which

included Julianne Marie Kehler. This includes policies and procedures addressing the recognition

and/or treatment of Julianne Marie Kehler’s medical conditions, so as to ensure that timely and

appropriate care was provided for these conditions whether at the Pocopson Home or obtained

from other medical providers.

          33.    The Defendant exercised ultimate authority over all budgets and had final approval

over the allocation of resources for staffing, supplies, capital expenditures, and operations of

Pocopson Home.

          34.    The Defendants, acting through their Administrators, members, managers, and

board of directors, had the duty and responsibility to oversee the standard of professional practice

by the members of their staff at the Pocopson Home, including regarding the conduct at issue

herein.

          35.    At all times material hereto, the Defendant had a duty to employ an adequate

number of properly trained medical and nursing staff who were qualified to properly care for the

residents at Pocopson Home, including Julianne Marie Kehler.
             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 9 of 50




       36.     The Defendant had a duty and responsibility to ensure that the Pocopson Home and

its residents, including Julianne Marie Kehler, were provided with sufficient staff and resources to

guarantee the timely recognition and appropriate treatment of their medical, nursing and/or

custodial needs whether within Pocopson Home or from other medical care providers.

       37.     Despite their knowledge of the likelihood of harm due to these insufficient staffing

levels, and despite Complaints of insufficient staffing from staff members, residents and their

families, the Defendant recklessly and/or negligently disregarded the consequences of its actions,

and/or negligently caused staffing levels at the Pocopson Home to be set at a level that did not

allow staff to sufficiently meet the needs of the residents, including Julianne Marie Kehler.

       38.     The Defendant knowingly sacrificed the quality of care received by all residents,

including Julieanne Marie Kehler, by failing to manage, care, monitor, document, chart, prevent,

diagnose and/or treat the injuries and illnesses suffered by Julianne Marie Kehler, as described

herein, which included aspiration, asphyxia and death.

       39.     At all times material hereto, the Defendant was operating personally or through

their agents, servants, workers, employees, contractors, subcontractors, staff, and/or principals,

who acted with actual, apparent and/or ostensible authority, and all of whom were acting within

the course and scope of their employment and under the direct and exclusive control of the

Defendant.

               B.     Injuries of Julianne Marie Kehler at the Pocopson Home

       40.     Upon admission to Pocopson and during the relevant time period, Juliann Marie

Kehler was dependent upon the staff for her physical, mental, psycho-social, medical nursing and

custodial needs, requiring total assistance with activities of daily living, and she had various

illnesses and conditions that required evaluation and treatment.
             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 10 of 50




       41.     The Defendant knew or should have known that Julianne Marie Kehler was at risk

for aspiration, asphyxia and death.

       42.     The Defendant, through its acts and omissions, deprived Julianne Marie Kehler of

adequate care, treatment, supervision, and medicine and caused her to suffer numerous illnesses

and injuries, which included aspiration, asphyxia and death.

       43.     As a result of the severity of the negligence the Defendant inflicted upon Julianne

Kehler, the deterioration of her health and physical condition was negligently accelerated and

resulted in both physical and emotional injuries, a loss of dignity, degradation, emotional trauma,

severe pain, suffering and mental anguish, unnecessary hospitalizations, and death.

       44.     During her residency at Pocopson Home, nursing staff failed to provide adequate

supervision, care and treatment, and a result, Ms. Kehler frequently found pocketing food,

vomiting undigested food, and ultimately, she suffered aspiration, asphyxia, and death.

       45.     During her residency at Pocopson Home, Julianne Marie Kehler, was dependent on

Pocopson Home, its officers, agents and employees to assure that her medications and treatments

were in accordance with acceptable medical practice.

       46.     The Defendant, and its officers, agents and employees, failed, refused or neglected

to perform the duties to provide reasonable and adequate health care and supervision to and for

Julianne Marie Kehler.

       47.     The Defendant, its employees, agents, officers and servants provided care and

treatment to Julianne Marie Kehler and all of the alleged negligent, reckless and wanton acts,

omissions and occurrences, herein described, were performed by the Defendant’s employees,

agents, officers and servants within the course and scope of their agency and employment with

defendants and in furtherance of defendants’ business.
              Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 11 of 50




        48.     As set forth in detail in the paragraphs below, Pocopson Home’s nursing staff acted

with actual malice and willful misconduct which resulted in physical and emotional harm to

Julianne Marie Kehler and ultimately caused her death.

        49.     Julianne Kehler, 67, was admitted to the Pocopson Home on January 19, 2018, due

to unsafe behaviors at a previous nursing home, Gardens of Pottstown.

        50.     At that time, she had a past medical history including dementia, diabetes mellitus

type 2, frontal lobe function deficit, vitamin D deficiency, major depressive disorder, essential

hypertension, hammer toes, dysphagia, history of urinary tract infections, and an eating disorder.

        51.     It was noted on the admission evaluation that Ms. Kehler was diagnosed with early

on-set dementia at age 58 and had significant cognitive impairment and short- and long-term

memory impairment. She required total assistance with activities of daily living. She ambulated

independently and she paced and wandered into rooms. Additionally, she as noted to have a history

of falls.

        52.     At the time of admit to Pocopson Home, Ms. Kehler was on a pureed diet with thin

liquids, and she required assistance with eating. She was noted to pocket foods which would lead

to vomiting and required constant cueing.

        53.     Ms. Kehler suffered injuries during her admission to the Facility, but prior to the

statute of limitations, which put the Facility on notice as to these injuries and issues with care.

These injuries included, multiple falls with injuries, including a fall that resulted in a left

intertrochanteric hip fracture and required surgical repair, development and worsening of wounds

on the sacrum, right great toe, left great toe, abrasions, scratches, blisters, bruises, infections,

including urinary tract infections, pyelonephritis, a wound infection that grew gram negative rods

and gram-positive cocci, Escherichia coli, sepsis, conjunctivitis, hyperglycemia, azotemia,
             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 12 of 50




hypernatremia, hypokalemia, hyperchloremia, an assault by another resident that resulted in

additional bruising, medication errors, malnutrition, dehydration, weight loss, and pain.

       54.     Also, prior to the statute of limitations, from January 19, 2018, through August

2019, Defendants’ Facility records document that Ms. Kehler’s diet status was changed multiple

times, including from pureed diet with thin liquids to modified puree diet, to soft chopped diet, to

a pureed diet with nectar thick diet and her medications crushed in puree, to soft texture and thin

liquids, back to pureed, back to a modified pureed diet to allow soft snacks, sandwiches, and

desserts, to a modified puree texture and thin liquids diet, to pureed texture and thin liquids. She

was documented with multiple episodes of vomiting with and without undigested food and she

was known to pocket food on occasions. It was recommended that she be placed on aspiration

precautions.

       55.     On February 4, 2020, progress notes provided that at approximately 6:38 p.m., Ms.

Kehler was found by Sade C. Collins, LPN in a chair in the tv lounge unresponsive. Ms. Collins

documented that she returned Ms. Kehler to her room and a Code Blue was initiated by the nursing

supervisor at approximately 6:40 p.m. CPR was initiated, and it was noted that paramedics arrived

on the scene at approximately 6:50 p.m. It was documented that prior to the unresponsive episode,

at approximately 4:53 p.m., Ms. Kehler’s blood sugar level was 230 and 4 units of Humalog were

administered. At that time, Ms. Kehler was noted to have offered no complaints. It was further

documented that CPR was stopped at approximately 7:18 p.m.

       56.     A second nursing progress note by Jeanette Dunn, RN, indicated that Ms. Dunn had

been called to see Ms. Kehler in the lounge area at dinner time. Ms. Dunn documented that Ms.

Kehler was unresponsive, cyanotic and had no pulse or respirations. A mouth sweep was

completed initially since dinner was consumed and portions of dinner were removed. Thereafter,
             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 13 of 50




she was placed on the floor CPR to be initiated and an AED unit was applied. Ms. Dunn further

documented as follows: “911 was called and arrived. Oral airway inserted. Attempted to intubate,

suction, resident vomited, suctioned more. IV inserted with 1 liter NSS infusion. Epinephrine first

give at 1857. 2nd 1901, 3rd 1904, 4th 1908. 1910 patient successfully intubated. 1912 5th

epinephrine given. On cardiac monitor and compression machine (Lucas) throughout the process.

No shocks received from AED. Resident asystole throughout the code. Paramedic called and

discussed case with Physician. (Dr. Cohen) order received to end resuscitation efforts at 1918.

Director of Nursing notified. Coroner William Ginkleman notified and discussed case. Office was

notified and will not make an on-sight visit. Dr. Jawad notified and will sign the death certificate.

Awaiting family arrival. Ceased to breathe at 1918 on 2/4/2020.”

       57.     According to EMS records, the Longwood Fire Company was dispatched to

Pocopson Home at 1844. Paramedics were at Ms. Kehler by 1851. They noted that upon arrival

Ms. Kehler was lying on the floor supine and unresponsive with high quality CPR being performed

by “FD Personnel”. The paramedics also documented that AED defibrillator pads were in place

and the AED was on. It was noted that the chief complaint was cardiac arrest with a duration of 30

minutes. Pocopson personnel reported that Ms. Kehler was found approximately a half an hour

ago in the day room blue and unresponsive. They reported that staff advised them that a tech had

seen Ms. Kehler eating an egg salad sandwich. When she came back a short time later, she found

Ms. Kehler blue and not responding and she went and found a nurse. The nurse came into the

lounge and wheeled Ms. Kehler out of the day room and to the nurses station to get a nursing

supervisor. Once the nursing supervisor assessed Ms. Kehler, they moved her down 2 floors to her

room. Ms. Kehler was then moved into her bed and was left in her room. After a short time, the

staff came back into the room and had realized then that Ms. Kehler was in cardiac arrest. They
             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 14 of 50




moved her to the floor and called for EMS. The FD reported that when they arrived they found

staff performing CPR on Ms. Kehler and they took over compressions. The FD reported that Ms.

Kehler was placed on AED and no shock was advised so they continued CPR until EMS arrived.

FD personnel reported that they had removed large pieces of food from Ms. Kehler’s mouth when

they began attempting to ventilate her.

       58.     Upon belief “FD” and “FD Personnel” refer to the fire department employees.

       59.     The same EMS records provided that at 1900 paramedics attempted to intubate Ms.

Kehler but failed due to Ms. Kehler’s anatomy and the presence of a significant amount of vomitus

and pieces of food in the airway. At 1902, suction was performed. At 1905 another attempt of

intubating Ms. Kehler was not successful due to there still being large amounts of food present in

the back of the airway. All the pieces of food were attempted to be removed but the effort was

futile as they are small and viscous. At 1908 suction was performed. At 1910 intubation was

successful. At 1916 there was a medical consult with William Paul and Dr. Megan Cohen via

cellular. Orders were given to terminate resuscitative efforts as Ms. Kehler had no significant

changes. Time of death was 1918.

       60.     At approximately 8:30 p.m., Ms. Kehler’s family arrived and staff explained what

had occurred. The family requested they would like an autopsy completed. A follow up call to the

coroner was placed and made aware of the family’s wishes and was told an autopsy would not be

conducted but the family can request a private autopsy from the funeral home.

       61.     The discharge summary stated that Ms. Kehler’s cause of death was coronary artery

disease but was revised to asphyxia probable aspiration of food particles.

       62.     Upon information and belief, Ms. Kehler did not recover from the injuries she

suffered at Defendants’ Facility and succumbed to those injuries on February 4, 2020.
              Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 15 of 50




       63.      Ms. Kehler’s death certificate lists asphyxia and probable aspiration of food

particles as her immediate causes of death.

       64.      The Defendant was fully aware of Julianne Marie Kehler’s medical history, medical

conditions, and co-morbidities and the level of nursing care she would require while a resident at

Pocopson Home.

       65.      Julianne Marie Kehler’s medical condition and death was a direct result of the

negligence, carelessness, recklessness and wanton care provided by the Defendant.

       66.      The care plan developed by the Defendant for Julianne Marie Kehler was

inadequate, inaccurate and/or incomplete.

       67.      Accordingly, Julianne Marie Kehler’s care plan did not address her relevant care

needs, was not implemented and/or was not revised, to adequately address her risk of aspiration

and asphyxia.

       68.      The Defendant failed to plan, develop or implement any necessary interventions to

address or minimize the risk of Julianne Marie Kehler’s risk of aspiration and asphyxia.

       69.      The Defendant failed to appropriately supervise Julianne Marie Kehler while she

was eating.

       70.      The Defendant failed to ensure that Julianne Marie Kehler only ate approved food.

       71.      As a result of the Defendant’s failure to properly assess, treat, and supervise the

above described conditions, Julianne Maire Kehler suffered a significant decline in health which

directly resulted in her death.

       72.      The Defendant’s acts and the acts of its employees constituted actual malice or

willful misconduct and were a direct cause of the injury and death of Julianne Marie Kehler.

       73.      Pocopson Home is a 275-bed skilled nursing home facility.
                Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 16 of 50




          74.     The Defendant had a longstanding, systematic and continuous custom, practice

and/or policy to understaff physicians and nursing staff at Pocopson Home.

          75.     The Defendant had actual and/or constructive knowledge that its custom, practice

and/or policy of understaffing Pocopson Home, with insufficient physicians and nursing staff to

care for patients, was a substantial factor in bringing harm to its residents, including Julianne Marie

Kehler.

                                       COUNT ONE
                     DEPRIVATION OF CIVIL RIGHTS ENFORCEABLE
                        BY 42 U.S.C. § 1983 – WRONGFUL DEATH

   Plaintiff, Barbara Tammaro, as Administratrix of the Estate Julianne Marie Kehler,
                                        deceased
                                           v.
                      Chester County, Pocopson Home (“Defendant”)

          76.     Plaintiff hereby incorporates by reference the preceding paragraphs as though the

same were fully set forth at length herein.

          77.     Defendant is an agent of the Commonwealth of Pennsylvania and at all times

relevant to this Complaint was acting under color of state law.

          78.     Defendant is bound generally by the 1987 Omnibus Budget Reconciliation Act

(OBRA) and the Federal Nursing Home Reform Act (FNHRA) which was contained within the

1987 OBRA. See: 42 U.S.C. § 1396r; 42 U.S.C. §1396a(w) (as incorporated by 42 U.S.C.

§1396(r).)

          79.     Defendant is also bound generally by the OBRA/FNHRA implementing

regulations found at 42 C.F.R. § 483, et seq., which served to define specific statutory rights set

forth in the above mentioned statues.
             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 17 of 50




       80.     The specific detailed regulatory provisions as well as the statutes in question create

rights which are enforceable pursuant to 42 U.S.C. § 1983, as the language of these regulations

and statutory provisions clearly and unambiguously creates those rights.

       81.     The Defendant in derogation of the above statute and regulations, and as a custom

and policy, failed to comply with the aforementioned regulations as follows:

               a.     failure to ensure that residents, including Julianne Marie Kehler, did not

                      suffer verbal, physical and mental abuse as required by 42 C.F.R. § 483.12;

               b.     failure to develop and implement written policies and procedures that

                      prohibited the mistreatment, neglect and abuse of residents such as Julianne

                      Marie Kehler as required by 42 C.F.R. § 483.12;

               c.     failure to adequate train new and existing staff, individuals provided

                      services under a contractual arrangement, and volunteers to care for

                      residents, including Julianne Marie Kehler as required by 42 C.F.R. §

                      483.12 and 42 C.F.R. § 483.95;

               d.     failure to treat resdients, including Julianne Marie Kehler, with respect and

                      dignity, as required by 42 C.F.R. § 483.10 and 42 U.S.C. § 1396r(b)(1)(A);

               e.     failure to promote the care of residents, including Julianne Marie Kehler, in

                      a manner and in an environment that maintained or enhanced their quality

                      of life while recognizing each resident’s individuality as required by 42

                      C.F.R. § 483.10 and 42 U.S.C. §1396r(b)(1)(A);

               f.     failure to develop a comprehensive care plan for residents, including

                      Julianne Marie Kehler, that included instructions needed to provide

                      effective and person-centered care of the resident that met the professional
Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 18 of 50




        standards of quality care as required by 42 C.F.R. §483.21 and 42 U.S.C. §

        1396(r)(b)(2)(A);

  g.    failure to provide residents, including Julianne Marie Kehler, the necessary

        care and services to allow her to attain or maintain the highest, practicable,

        physical, mental and psychosocial well-being, as required 42 C.F.R. §

        483.24 and 42 U.S.C. § 1396(r)(b)(3)(A);

  h.    failure to conduct an assessment of a resident, such as Julianne Marie

        Kehler, as set out in 42 U.S.C. §1396(r)(b)(3)(A), promptly upon admission

        and after a significant change in the resident's physical or mental condition,

        as required by § 42 U.S.C. §1396(r)(b)(3)(C)(i)(ii) and 42 C.F.R. § 483.20;

  i.    failure to periodically review and revise a resident's written plan of care by

        an interdisciplinary team after each of the residents’ assessments as set out

        in 42 U.S.C. §1396(r)(b)(3)(A) as required by § 1396(r)(b)(2)(C) and 42

        C.F.R. § 483.21;

  j.    failure to use the results of the required resident’s assessments, as described

        above, in developing, reviewing and revising the resident's plan of care as

        described in 42 U.S.C. § 1396(r)(b)(2) and as required by 42 U.S.C. §

        1396(r)(b)(3)(D);

  k.    failure to ensure that residents, including Julianne Marie Kehler, were

        provided medically-related social services to attain or maintain the highest

        practicable physical, mental and psychosocial well-being as required by 42

        C.F.R. § 483.40(c)(d) and 42 U.S.C. § 1396(r)(b)(4)(ii);
Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 19 of 50




  l.    failure to ensure that an ongoing program, directed by a qualified

        professional, of activities designed to meet the interests of each resident and

        support the physical, mental and psychosocial well-being of each resident

        or patient, including Julianne Marie Kehler, as required by 42 C.F.R. §

        483.24 and 42 U.S.C. §1396(r)(b)(4)(A)(v);

  m.    failure to ensure that the personnel responsible for the care and treatment

        of residents, such as Julianne Marie Kehler, were provided by qualified

        persons in accordance with each resident’s plan of care as required by 42

        §1396(r)(b)(4)(B);

  n.    failure to provide sufficient nursing staff to provide nursing and related

        services to assure resident safety and that would allow residents, including

        Julianne Marie Kehler, to attain or maintain the highest practicable,

        physical, mental and psychosocial well-being, as required by 42 C.F.R. §

        483.35 and 42 U.S.C. § 1396(r)(b)(4)(C);

  o.    failure to maintain clinical records on all residents, including Julianne Marie

        Kehler, which included the plans of care as set out in 42 U.S.C. §

        1396(r)(b)(2) and resident's assessment as set out in 42 U.S.C. §

        1396(r)(b)(3), as required by 42 U.S.C. § 1396(r)(b)(6)(C);

  p.    failure administer Pocopson Home in a manner that enabled the facility to

        use its resources effectively and efficiently to allow each resident, including

        Julianne Marie Kehler, to attain or maintain the highest practicable physical,

        mental and psychosocial well-being as required by 42 C.F.R. §483.70, 42

        U.S.C. §1396(r)(d)(A) and 42 U.S.C. §1396(r)(d)(1)(C);
              Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 20 of 50




                q.     failure to ensure that the administrator of Pocopson Home met the standards

                       established under 42 U.S.C. §1396(r)(f)(4) as required by 42 U.S.C.

                       §1396(r)(d)(1)(C);

                r.     failure to ensure that the Pocopson Home operated and provided services in

                       compliance with all applicable Federal, State, and local laws, and within the

                       accepted professional standards which apply to professionals providing

                       services to residents, including Julianne Marie Kehler, operating such a

                       facility as Pocopson Home, as required by 42 U.S.C. § 1396(r)(d)(4)(A);

                       and,

                s.     failure to ensure that Pocopson Home’s administrator and director of

                       nursing properly monitored and supervised subordinate staff, including staff

                       education, training, qualifications, and competencies, thereby failing to

                       ensure the health and safety of residents or patients, including Julianne

                       Marie Kehler, in derogation of 42 C.F.R. § 483.70 and 42 U.S.C. §

                       1396(a)(w).

       119.     The systematic and continuous understaffing is evidenced at medicarecompare.gov,

the official US Government Site for Medicare, which gave Pocopson Home a staffing rating of

“above average.”

       120.     Pursuant to medicarecompare.gov, the official US Government Site for Medicare,

Pocopson Home’s total number of licensed nurse staff hours per resident per day is 1 hour and 46

minutes.

       121.     Pursuant to www.medicare.gov, the official US Government Site for Medicare,

Pocopson Home’s total number of RN hours per resident per day is 34 minutes.
                Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 21 of 50




         122.     Evidence of the systematic violations of these rights, and that the violations of these

rights were part of a "custom and policy.

         123.     Further evidence of the systematic violations of these rights, and that the violations

of these rights were part of a “custom and policy” as evidenced by the inspection reports prepared

by the Pennsylvania Department of Health as a result of inspections performed from 2018 through

2021. The Department of Health records are attached and incorporated by reference as Exhibit

“B” to this Complaint.

         124.     The Department of Health surveys regarding Pocopson Home, clearly establishes

that the violations of these rights were not limited to singular and isolated incidents, but rather

were part of a much more broad and consistent “custom and policy” of the defendant to violate

patients’ rights.

         125.     The Defendant knew, or should have known, of the aforementioned issues that were

occurring with the care of Julianne Marie Kehler, as they were placed on actual and/or constructive

notice of the same, through their own reports, CMS Quality Indicator Reports, CASPER Reports,

and Federal and Pennsylvania Department of Health Surveys.

         126.     As a proximate result of the Defendant's actionable derogation of its regulatory and

statutory responsibilities as above-described, Julianne Marie Kehler was injured as previously

referenced, and suffered pain, emotional distress, economic damages and death as a result of the

poor care and treatment which allowed her to suffer aspiration, asphyxia, and result in her untimely

death.

         127.     As a proximate result of defendant’s actionable derogation of its regulatory and

statutory responsibilities as above-described, Julianne Marie Kehler was injured as previously

referenced, and suffering pain, distress and death as a result of the poor care and treatment which
              Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 22 of 50




allowed her to suffer aspiration, asphyxia, and resulted in her untimely death. As such plaintiff has

suffered and is entitled to recover the following damages, as well as an award of reasonable counsel

fees pursuant to 42 U.S.C. § 1988:

                a.     money for funeral and estate expenses incurred because of the death of

                       Julianne Marie Kehler;

                b.     damages for the lost services, assistance, guidance, counseling,

                       companionship and society of Julianne Marie Kehler;

                c.     all pecuniary benefits which they would have received from Julianne Marie

                       Kehler;

                d.     the expenses of administration; and

                e.     other losses and damages permitted by law.

       WHEREFORE, the Plaintiff, Barbara Tammaro, as Administratrix of the Estate Julianne

Marie Kehler, deceased, demands compensatory and consequential damages from the Defendant

in excess of Seventy-Five Thousand Dollars ($75,000.00), plus interest, costs of suit, attorneys’

fees and such other just and equitable relief as this Honorable Court deems proper.

                           COUNT TWO
DEPRIVATION OF CIVIL RIGHTS ENFORCEABLE BY 42 U.S.C. §1983 - SURVIVAL

   Plaintiff, Barbara Tammaro, as Administratrix of the Estate Julianne Marie Kehler,
                                        deceased
                                           v.
                      Chester County, Pocopson Home (“Defendant”)

       128.     Plaintiff hereby incorporates by reference the preceding paragraphs as though the

same were fully set forth at length herein.

       129.     As a proximate result of the Defendant’s actionable derogation of its regulatory and

statutory responsibilities as above-described, Julianne Marie Kehler was injured as described
              Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 23 of 50




above and suffered pain, distress and death as a result of the poor care and treatment she received

at Pocopson Home, including allowing her to suffer aspiration, asphyxia, and resulted in her

untimely death.

       130.     Thus, Plaintiff has suffered and is entitled to recover the following damages, as well

as an award of reasonable counsel fees pursuant to 42 U.S.C. § 1983:

                a.      Pain, suffering, inconvenience, fright and mental suffering, including

                        anxiety and nervousness of Julianne Marie Kehler until the time of her

                        death;

                b.      Nursing expenses incurred on Julianne Marie Kehler’s behalf; and

                c.      other losses and damages permitted by law.

       WHEREFORE, the Plaintiff, Barbara Tammaro, as Administratrix of the Estate Julianne

Marie Kehler, deceased, demands compensatory and consequential damages from the Defendant

in excess of Seventy-Five Thousand Dollars ($75,000.00), plus interest, costs of suit, attorneys’

fees and such other just and equitable relief as this Honorable Court deems proper.

                                   COUNT THREE
                               MEDICAL NEGLIGENCE
                     SURVIVAL ACTION PURSUANT TO 42 PA.C.S. §8302

   Plaintiff, Barbara Tammaro, as Administratrix of the Estate Julianne Marie Kehler,
                                        deceased
                                           v.
                      Chester County, Pocopson Home (“Defendant”)

       131.     Plaintiff hereby incorporates by reference the preceding paragraphs as though the

same were fully set forth at length herein.

       132.     Plaintiff brings this Count, Survival Action, pursuant to 42 Pa.C.S. §8302, on behalf

of the Estate of Julianne Marie Kehler.
              Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 24 of 50




       133.     Plaintiff’s decedent, Julianne Maire Kehler, did not bring any action during her

lifetime, nor has any other action been commenced on behalf of Julianne Marie Kehler against the

Defendant herein.

       134.     The following persons are entitled to share under this cause of action in the estate

of Julianne Marie Kehler: The Estate of Julianne Marie Kehler and her daughter Sabrina Miller.

       135.     Plaintiff hereby claims damages for the pain, suffering, and inconvenience suffered

by Plaintiff’s decedent, Julianne Marie Kehler, up to and including the time of her death, all of

which was caused by Defendants’ willful misconduct, actual malice, breach of duties, negligence,

carelessness, and recklessness, acting by and through its employees, servants, agents, ostensible

agents and work persons, and consisted, inter alia, of the following:

                a.     failure to properly supervise, monitor, observe, and assess Julianne Marie

                       Kehler’s medical condition;

                b.     failure to refer Julianne Marie Kehler to appropriate professionals for

                       assessment, diagnosis, intervention, monitoring and evaluation;

                c.     failure to prevent Julianne Marie Kehler from suffering pain as a result of

                       aspiration and asphyxia;

                d.     failure to request appropriate medical consultations to assess, monitor and

                       treat Julianne Marie Kehler’s eating, chewing, and swallowing conditions;

                e.     failure to create appropriate care plan Julianne Marie Kehler’s risk factors

                       for aspiration and asphyxia;

                f.     failure to transfer Julianne Marie Kehler to the hospital for emergent care

                       in a timely fashion;
Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 25 of 50




  a.    failure to advise Plaintiff’s family members of Julianne Marie Kehler’s

        decline in health and/or significant changes in her condition;

  b.    failure to advise and/or falsely assuring Julianne Marie Kehler’s family

        members that she was receiving given proper care and treatment, thereby

        misleading them;

  c.    failure to supervise medical care rendered to Julianne Marie Kehler;

  d.    failure to supervise Julianne Marie Kehler;

  e.    failure to have sufficient staff to provide nursing and related services to

        attain or maintain the highest practicable physical, mental and

        psychological well-being of Julianne Marie Kehler;

  f.    failure to attend to Julianne Marie Kehler;

  g.    failure to hire and train appropriate and competent medical and nursing

        personnel to properly monitor, supervise and/or treat Julianne Marie

        Kehler’s medical condition;

  h.    failure to hire sufficient number of trained and competent medical and

        nursing personnel who knew how to meet Julianne Marie Kehler’s medical

        needs;

  i.    failure to terminate and/or reassign unqualified and incompetent medical

        and nursing personnel, who directly caused Julianne Marie Kehler’s death;

  j.    failure to provide 24-hour nursing services from enough qualified medical

        and nursing personnel to meet the total nursing needs of Julianne Marie

        Kehler;
              Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 26 of 50




                k.     failure to adequate train nursing staff to provide basic care, monitoring and

                       address the needs of Julianne Marie Kehler;

                l.     failure to provide sufficient numbers of staff to meet Julianne Marie

                       Kehler’s fundamental care needs, including adequate supervision to prevent

                       aspiration and asphyxia;

                m.     abandonment of Julianne Marie Kehler; and

                g.     failure to utilize practices, procedures and medical devices to minimize Ms.

                       Kehler’s risk of aspiration and/or asphyxia.

       136.     Further, Plaintiff hereby claims damages for the fright and mental suffering

attributable to the peril leading to the death of Julianne Marie Kehler, all of which was caused by

Defendants’ willful misconduct, actual malice, breach of duties, negligence, carelessness, and

recklessness.

       137.     As a direct and proximate result of the negligence and carelessness of the

Defendant, Julianne Marie Kehler died on February 4, 2020.

       138.     As a direct and proximate result of the negligence and carelessness of the

Defendant, Julianne Marie Kehler was caused to suffer, inter alia, aspiration, asphyxia, mental

anguish, severe emotional pain and suffering, and premature death.

       139.     The Defendant’s failure to exercise reasonable care as alleged above comprised

outrageous conduct under the circumstances, manifesting a wanton and reckless disregard of the

rights of Julianne Marie Kehler.

       WHEREFORE, the Plaintiff, Barbara Tammaro, as Administratrix of the Estate Julianne

Marie Kehler, deceased, demands compensatory and consequential damages from Defendant
              Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 27 of 50




Pocopson in excess of Seventy-Five Thousand Dollars ($75,000.00), plus interest, costs of suit and

such other just and equitable relief as this Honorable Court deems proper.

                               COUNT FOUR
                  WRONGFUL DEATH PURSUANT TO 42 PA.C.S. §8301

   Plaintiff, Barbara Tammaro, as Administratrix of the Estate Julianne Marie Kehler,
                                        deceased
                                           v.
                      Chester County, Pocopson Home (“Defendant”)

       140.     Plaintiff hereby incorporates by reference the preceding paragraphs as though the

same were fully set forth at length herein.

       141.     The Defendant contributed to and/or caused the death of Plaintiff’s decedent,

Julianne Maire Kehler, through its own negligence, carelessness, and reckless conduct as well as

through its agents, servants, and/or employees. As a result, Julianne Marie Kehler died on

February 4, 2020.

       142.     Plaintiff’s decedent, Julianne Marie Kehler, did not bring any action during her

lifetime, nor has any other action been commenced on behalf of Julianne Marie Kehler against the

Defendant herein.

       143.     Plaintiff’s decedent, Julianne Marie Kehler, left the following survivors: the Estate

of Julianne Marie Kehler and her daughter Sabrina Miller.

       144.     Plaintiff, Barbara Tommaro, is the sister of Julianne Marie Kehler, was appointed

Administratrix of the Estate of Julianne Marie Kehler on April 29, 2021, by the Register of Wills

in the Register of Wills of Chester County, Pennsylvania. See Exhibit A.

       145.     Plaintiff brings this action on behalf of Julianne Marie Kehler’s estate under and by

virtue of the Pennsylvania Judiciary Act, 42 Pa.C.S. 8301, known as the Wrongful Death Statute,

to recover any and all damages legally appropriate hereunder.
              Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 28 of 50




       146.     The following persons have independent causes of action and are entitled to recover

as Wrongful Death beneficiaries of Julianne Marie Kehler: the Estate of Julianne Marie Kehler

and her daughter Sabrina Miller.

       147.     Plaintiff and the aforementioned Wrongful Death beneficiaries, claim damages for

the pecuniary loss suffered by Julianne Marie Kehler’s survivor(s) as a result of the death of

Julianne Marie Kehler caused by the willful misconduct, actual malice, negligence and

carelessness of the Defendant, acting by and through its employees, servants, agents, ostensible

agents and work persons, and consisted, inter alia, of the following:

                n.     failure to properly supervise, monitor, observe, and assess Julianne Marie

                       Kehler’s medical condition;

                o.     failure to refer Julianne Marie Kehler to appropriate professionals for

                       assessment, diagnosis, intervention, monitoring and evaluation;

                p.     failure to prevent Julianne Marie Kehler from suffering pain as a result of

                       aspiration, and asphyxia.

                q.     failure to request appropriate medical consultations to assess, monitor and

                       treat Julianne Marie Kehler’s eating, chewing, and swallowing conditions;

                r.     failure to create appropriate care plan Julianne Marie Kehler’s risk factors

                       for aspiration and asphyxia;

                s.     failure to transfer Julianne Marie Kehler to the hospital for emergent care

                       in a timely fashion;

                t.     failure to advise Plaintiff’s family members of Julianne Marie Kehler’s

                       decline in health and/or significant changes in her condition;
Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 29 of 50




  u.    failure to advise and/or falsely assuring Julianne Marie Kehler’s family

        members that she was receiving given proper care and treatment, thereby

        misleading them;

  v.    failure to supervise medical care rendered to Julianne Marie Kehler;

  w.    failure to supervise Julianne Marie Kehler;

  x.    failure to have sufficient staff to provide nursing and related services to

        attain or maintain the highest practicable physical, mental and

        psychological well-being of Julianne Marie Kehler;

  y.    failure to attend to Julianne Marie Kehler;

  z.    failure to hire and train appropriate and competent medical and nursing

        personnel to properly monitor, supervise and/or treat Julianne Marie

        Kehler’s medical condition;

  aa.   failure to hire sufficient number of trained and competent medical and

        nursing personnel who knew how to meet Julianne Marie Kehler’s medical

        needs;

  bb.   failure to terminate and/or reassign unqualified and incompetent medical

        and nursing personnel, who directly caused Julianne Marie Kehler’s death;

  cc.   failure to provide 24-hour nursing services from enough qualified medical

        and nursing personnel to meet the total nursing needs of Julianne Marie

        Kehler;

  dd.   failure to adequately train nursing staff to provide basic care, monitoring

        and address the needs of Julianne Marie Kehler;
              Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 30 of 50




                ee.   failure to provide sufficient staff to meet Julianne Marie Kehler’s

                      fundamental care needs, including adequate supervision to prevent

                      aspiration and asphyxia; and

                ff.   abandonment of Julianne Marie Kehler.

       148.     As a direct and proximate result of the negligence and carelessness of the

Defendant, Julianne Marie Kehler died on February 4, 2020.

       149.     As a direct and proximate result of the negligence and carelessness of the

Defendant, resulting in the death of Julianne Marie Kehler, the beneficiaries described have lost

the pecuniary contributions they could have expected to receive from Julianne Marie Kehler and

were caused to lose the pecuniary value of the care, comfort, companionship, services, society,

tutelage, and assistance of Julianne Marie Kehler.

       150.     As a direct and proximate result of the negligence and carelessness of the

Defendant, resulting in the death of Julianne Marie Kehler, the beneficiaries described above have

lost the support, services, society and comfort of Julianne Marie Kehler.

       WHEREFORE, Plaintiff, Barbara Tammaro, as Administratrix of the Estate Julianne

Marie Kehler, deceased, demands compensatory and consequential damages from defendant

Pocopson in excess of Seventy-Five Thousand Dollars ($75,000.00), plus interest, costs of suit,

attorneys’ fees and such other just and equitable relief as this Honorable Court deems proper.

                                                            Respectfully submitted,

                                                            REDDICK MOSS, PLLC




Dated: 8/24/2021                                            _____________________________
                                                            Ian T. Norris, Esquire
                                                            Attorney for Plaintiff
Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 31 of 50
             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 32 of 50




                                     CERTIFICATE OF SERVICE

       I, Ian T. Norris, Esquire, counsel for Plaintiff, do hereby certify that a true and correct copy

of the Complaint was served via Sheriff, and U.S. Certified Mail, postage pre-paid, upon the

following:

                          COUNTY OF CHEST, POCOPSON HOME
                                  1695 Lenape Road
                                West Chester, PA 19382

                                                               Respectfully submitted,
                                                               REDDICK MOSS, PLLC




Dated: 8/24/2021                                               _____________________________
                                                               Ian T. Norris, Esquire
                                                               Attorney for Plaintiff
Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 33 of 50




         EXHIBIT A
Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 34 of 50
Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 35 of 50




         EXHIBIT B
                             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 36 of 50
Department of Health & Human Services                                                                                         Printed: 08/05/2021
                                                                                                                              Form Approved OMB
Centers for Medicare & Medicaid Services                                                                                      No. 0938-0391


  STATEMENT OF DEFICIENCIES                  (X1) PROVIDER/SUPPLIER/CLIA              (X2) MULTIPLE CONSTRUCTION                 (X3) DATE SURVEY
  AND PLAN OF CORRECTION                     IDENTIFICATION NUMBER:                                                              COMPLETED
                                                                                       A. Building
                                             395384                                    B. Wing                                   06/07/2018


  NAME OF PROVIDER OR SUPPLIER                                                        STREET ADDRESS, CITY, STATE, ZIP CODE
                                                                                       1695 Lenape Road
   Pocopson Home
                                                                                       West Chester, PA 19382


  For information on the nursing home's plan to correct this deficiency, please contact the nursing home or the state survey agency.


  (X4) ID PREFIX TAG                         SUMMARY STATEMENT OF DEFICIENCIES
                                             (Each deficiency must be preceded by full regulatory or LSC identifying information)


   F 0582                                    Give residents notice of Medicaid/Medicare coverage and potential liability for services not covered.

   Level of Harm - Minimal harm              Based on review of facility policies and procedures and staff interview, it was determined that the facility
   or potential for actual harm              failed to ensure the understanding of required Notice of Medicare Provider Non-Coverage and for the appeal
                                             process for one of three clinical records reviewed. (Resident # 234)
   Residents Affected - Few
                                             Findings include:

                                             The form Instructions for the Notice of Medicare Non-Coverage (NOMNC) CMS- , (a notice that informs the
                                             receipient when care receive from skilled nursing facility is ending and how you can contact a Quality
                                             Improvement Organization (QIO) to appeal) instructs that a Medicare provider must be delivered at least two
                                             calendar days before Medicare covered services end. The provider must ensure that the beneficiary or their
                                             representative signs and dates the NOMNC to demonstrate that the beneficiary or their representative
                                             received the notice and understands the termination of services can be disputed.

                                             Review of the facility's list of residents discharged from a Medicare covered Part A stay with benefit days
                                             remaining in the past six months revealed that Resident # 234 did not have the form NOMNC CMS- signed
                                             by the beneficiary or their representative until 43 days after the last covered day of Part A service, confirming
                                             that the form was given and they understood the appeals process.

                                             Interview with Licensed nursing staff, Employee [NAME] 8 on (MONTH) 7, (YEAR) at approximately 11:45 a.
                                             m. confirmed that the facility did not find evidence that Resident # 234 or their representative recieved or
                                             signed the NOMNC CMS- notice in a timely manner.

                                             28 Pa Code 201.18(b)(2) Management

                                             Previously cited

                                             28 Pa Code 201.18(e)(1) Management

                                             Previously cited 5/9/2017




Any deficiency statement ending with an asterisk (*) denotes a deficiency which the institution may be excused from correcting providing it is determined that other
safeguards provide sufficient protection to the patients. (See instructions.) Except for nursing homes, the findings stated above are disclosable 90 days following the
date of survey whether or not a plan of correction is provided. For nursing homes, the above findings and plans of correction are disclosable 14 days following the date
these documents are made available to the facility. If deficiencies are cited, an approved plan of correction is requisite to continued program participation.


LABORATORY DIRECTOR'S OR PROVIDER/SUPPLIER                                            TITLE                                      (X6) DATE
REPRESENTATIVE'S SIGNATURE



FORM CMS-2567 (02/99)                        Event ID:                                Facility ID:                               If continuation sheet
Previous Versions Obsolete                                                                                                       Page 1 of 11
                                                                                      395384
                             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 37 of 50
Department of Health & Human Services                                                                                       Printed: 08/05/2021
                                                                                                                            Form Approved OMB
Centers for Medicare & Medicaid Services                                                                                    No. 0938-0391


  STATEMENT OF DEFICIENCIES                (X1) PROVIDER/SUPPLIER/CLIA               (X2) MULTIPLE CONSTRUCTION                (X3) DATE SURVEY
  AND PLAN OF CORRECTION                   IDENTIFICATION NUMBER:                                                              COMPLETED
                                                                                     A. Building
                                            395384                                   B. Wing                                   06/07/2018


  NAME OF PROVIDER OR SUPPLIER                                                      STREET ADDRESS, CITY, STATE, ZIP CODE
                                                                                     1695 Lenape Road
   Pocopson Home
                                                                                     West Chester, PA 19382


  For information on the nursing home's plan to correct this deficiency, please contact the nursing home or the state survey agency.


  (X4) ID PREFIX TAG                       SUMMARY STATEMENT OF DEFICIENCIES
                                           (Each deficiency must be preceded by full regulatory or LSC identifying information)


  F 0584                                    Honor the resident's right to a safe, clean, comfortable and homelike environment, including but not limited to
                                            receiving treatment and supports for daily living safely.
  Level of Harm - Minimal harm or
  potential for actual harm                 Based on observations of the meal service, it was determined that the facility did not ensure a home-like
                                            environment for the residents on three out of seven nursing units. (One West, Two West and 5 [NAME]).
  Residents Affected - Some
                                            Findings include:

                                            Observations of the delivery of meals on the one west dining room on (MONTH) 4, (YEAR) at approximately
                                            1:15 p.m. and 5:30 p.m., (MONTH) 5, (YEAR) at 1:20 p.m. and (MONTH) 6, (YEAR) at 1:25 p.m., revealed
                                            that meals were being delivered on trays to the residents. The food items not removed from the trays. All
                                            food items remained on the trays for the duration of the meals.

                                            Observation of the meals served on (MONTH) 4, (YEAR) at approximately 12:30 pm and again on (MONTH)
                                            5, (YEAR) at approximately 12:40 p.m. on 2 West for lunch meals were being delivered on trays to the
                                            residents. The food items not removed from the trays. All food items remained on the trays for the duration of
                                            the meals.

                                            Observation of the meal served on (MONTH) 7, (YEAR) at approximately 12:45 p.m. on 5[NAME]revealed
                                            that meals were being delivered on trays to the residents. The food items not removed from the trays and all
                                            items remained on the trays for the duration of the meal.

                                            An interview was conducted on (MONTH) 7, (YEAR), with the Director of Nursing and the Nursing Home
                                            Administrator at 1:30 p.m. revealed that eating on trays for meals was not home-like.

                                            28 Pa. Code 201.18(a)(b)(3)(e)(1) Management

                                            28 Pa. Code 201.29(a)(j) Resident rights




FORM CMS-2567 (02/99)                      Event ID:                                Facility ID:                               If continuation sheet
Previous Versions Obsolete                                                                                                     Page 2 of 11
                                                                                    395384
                             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 38 of 50
Department of Health & Human Services                                                                                       Printed: 08/05/2021
                                                                                                                            Form Approved OMB
Centers for Medicare & Medicaid Services                                                                                    No. 0938-0391


  STATEMENT OF DEFICIENCIES                (X1) PROVIDER/SUPPLIER/CLIA               (X2) MULTIPLE CONSTRUCTION                (X3) DATE SURVEY
  AND PLAN OF CORRECTION                   IDENTIFICATION NUMBER:                                                              COMPLETED
                                                                                     A. Building
                                            395384                                   B. Wing                                   06/07/2018


  NAME OF PROVIDER OR SUPPLIER                                                      STREET ADDRESS, CITY, STATE, ZIP CODE
                                                                                     1695 Lenape Road
   Pocopson Home
                                                                                     West Chester, PA 19382


  For information on the nursing home's plan to correct this deficiency, please contact the nursing home or the state survey agency.


  (X4) ID PREFIX TAG                       SUMMARY STATEMENT OF DEFICIENCIES
                                           (Each deficiency must be preceded by full regulatory or LSC identifying information)


  F 0677                                    Provide care and assistance to perform activities of daily living for any resident who is unable.

  Level of Harm - Minimal harm or           **NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY**
  potential for actual harm
                                            Based on observation, clinical record review and staff interview, it was determined that the facility failed to
  Residents Affected - Few                  provide necessary services to maintain personal hygiene for one of three residents reviewed. (Resident #157)

                                            Findings include:

                                            Review of Resident #157's clinical record revealed a [DIAGNOSES REDACTED]. Further review Resident
                                            #157's Minimum Data Set (MDS- periodic assessment of resident care needs) completed on (MONTH) 24,
                                            (YEAR), revealed Resident 157 was an extensive assist of two for personal hygiene.

                                            Observation on (MONTH) 1, (YEAR) at approximately 10:45 a.m. revealed the resident seated in the bed
                                            room with fingernails that were long and visibly soiled. Further observation on (MONTH) 7, (YEAR) at
                                            approximately 1:29 p.m. revealed the resident in the bed room with fingernails that were long and visibly
                                            soiled.

                                            Review of documentation for nursing assistants and the personal hygiene tasks for Resident #157, revealed
                                            that the resident was given a shower on (MONTH) 6, (YEAR) and nail care was not. There was no further
                                            documentation that the resident had refused this task.

                                            Interview with the Nursing Home Administrator on (MONTH) 7, (YEAR) at approximately 12:25 p.m.
                                            confirmed that Resident #157's nails were long and soiled and should have been clipped and cleaned on
                                            each shower/bath day.

                                            28 Pa. Code 211.5(f) Clinical records

                                            Previously cited: 7/24/2017

                                            28 Pa. Code 211.12(d)(1)(5) Nursing services

                                            Previously cited: 7/24/2017




FORM CMS-2567 (02/99)                      Event ID:                                Facility ID:                               If continuation sheet
Previous Versions Obsolete                                                                                                     Page 3 of 11
                                                                                    395384
                             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 39 of 50
Department of Health & Human Services                                                                                       Printed: 08/05/2021
                                                                                                                            Form Approved OMB
Centers for Medicare & Medicaid Services                                                                                    No. 0938-0391


  STATEMENT OF DEFICIENCIES                (X1) PROVIDER/SUPPLIER/CLIA               (X2) MULTIPLE CONSTRUCTION                (X3) DATE SURVEY
  AND PLAN OF CORRECTION                   IDENTIFICATION NUMBER:                                                              COMPLETED
                                                                                     A. Building
                                            395384                                   B. Wing                                   06/07/2018


  NAME OF PROVIDER OR SUPPLIER                                                      STREET ADDRESS, CITY, STATE, ZIP CODE
                                                                                     1695 Lenape Road
   Pocopson Home
                                                                                     West Chester, PA 19382


  For information on the nursing home's plan to correct this deficiency, please contact the nursing home or the state survey agency.


  (X4) ID PREFIX TAG                       SUMMARY STATEMENT OF DEFICIENCIES
                                           (Each deficiency must be preceded by full regulatory or LSC identifying information)


  F 0684                                    Provide appropriate treatment and care according to orders, residents preferences and goals.

  Level of Harm - Minimal harm or           **NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY**
  potential for actual harm
                                            Based on clinical record review and staff interview, it was determined the facility failed follow physcian's
  Residents Affected - Few                  orders that corresponded with the resident wishes for end of life care for one of 35 residents reviewed
                                            (Resident #254).

                                            Findings include:

                                            Review of Resident #254's clinical record revealed the resident was admitted to the facility on (MONTH) 21,
                                            (YEAR) with a [DIAGNOSES REDACTED].

                                            Review of Resident #254's physician's orders [REDACTED].

                                            Review of Resident #254's progress notes revealed a nurse's note on (MONTH) 22, (YEAR) stating that at
                                            4:30 p.m., the resident fell , vomited dark brown emesis, and became unresponsive with no pulse or
                                            respirations. Staff initiated cardiopulmonary resuscitation (CPR) using an automated external defibrillator and
                                            called 911 (Emergency medical services). Paramedics arrived and took over CPR until the resident was
                                            pronounced dead at 5:14 p.m.

                                            The facilty failed to followed Resident #254's physician's orders [REDACTED].

                                            The facility's failure to follow Resident #254's Advanced Directive and physician's orders [REDACTED].

                                            28 Pa. Code: 201.18 (b)(1) Management.

                                            28 Pa. Code: 201.29 (i) Resident rights.

                                            28 Pa. Code: 211.5 (f) Clinical records.




FORM CMS-2567 (02/99)                      Event ID:                                Facility ID:                               If continuation sheet
Previous Versions Obsolete                                                                                                     Page 4 of 11
                                                                                    395384
                             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 40 of 50
Department of Health & Human Services                                                                                       Printed: 08/05/2021
                                                                                                                            Form Approved OMB
Centers for Medicare & Medicaid Services                                                                                    No. 0938-0391


  STATEMENT OF DEFICIENCIES                (X1) PROVIDER/SUPPLIER/CLIA               (X2) MULTIPLE CONSTRUCTION                (X3) DATE SURVEY
  AND PLAN OF CORRECTION                   IDENTIFICATION NUMBER:                                                              COMPLETED
                                                                                     A. Building
                                            395384                                   B. Wing                                   06/07/2018


  NAME OF PROVIDER OR SUPPLIER                                                      STREET ADDRESS, CITY, STATE, ZIP CODE
                                                                                     1695 Lenape Road
   Pocopson Home
                                                                                     West Chester, PA 19382


  For information on the nursing home's plan to correct this deficiency, please contact the nursing home or the state survey agency.


  (X4) ID PREFIX TAG                       SUMMARY STATEMENT OF DEFICIENCIES
                                           (Each deficiency must be preceded by full regulatory or LSC identifying information)


  F 0689                                    Ensure that a nursing home area is free from accident hazards and provides adequate supervision to prevent
                                            accidents.
  Level of Harm - Minimal harm or
  potential for actual harm                 **NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY**

  Residents Affected - Few                  Based on clinical record review and staff interview, it was determined that the facility failed to ensure
                                            residents were free of accident hazards and had adequate supervision for two of 35 residents reviewed.
                                            (Residents #23 and #224)

                                            Findings include:

                                            Review of Resident #23's [DIAGNOSES REDACTED].

                                            Review of Resident #23's Quarterly Minimum Data Set (MDS - periodic assessment of resident needs) dated
                                            (MONTH) 6, (YEAR) revealed that Resident #23 required total dependence of one staff member for
                                            locomotion on the resident's unit.

                                            Review of Resident #23's nursing progress notes dated (MONTH) 30, (YEAR) revealed Resident grimacing
                                            and saying 'ouch' when applying pressure to heel/ankle area. Continues with PROM (passive range of
                                            motion) to right lower extremity. Unable to perform ROM (range of motion) to ankle/foot r/t pain. Followed up
                                            with resident. Resident currently resting in bed with no further s/s of pain or discomfort.

                                            Further review of Resident #23's nursing progress notes dated (MONTH) 30, (YEAR) revealed Mobilex x-ray
                                            results of right ankle received tonight. Positive for acute fractures of the distal tibia and fibula (bones located
                                            in the lower leg).

                                            Review of ankle x-ray results dated (MONTH) 30, (YEAR) revealed acute fractures of the distal tibia and
                                            fibula shafts.

                                            Review of documentation provided by the facility dated (MONTH) 30, (YEAR) revealed unknown origin
                                            investigation started. Spoke with staff and made aware that resident has footrests on scoot chair that are
                                            used, per staff resident at times has feet sliding off the back of footrests. OT (occupational therapy) eval
                                            (evaluation) entered for possible cushion or device to prevent this from occurring.

                                            Further review of documentation provided by the facility dated (MONTH) 30, (YEAR) revealed can recall two
                                            separate occasions that (NA- nursing assisant) was pushing resident in scoot chair from lobby to room,
                                            resident said 'ouch'.

                                            Further review of documentation provided by the facility dated (MONTH) 31, (YEAR) revealed Resident's feet
                                            slide back off her foot rests during transport, can't recall any specific injury related to this occurring though.

                                            Review of Resident #23's comprehensive care plan for ADL (activities of daily living) Functional/Rehab
                                            Potential revealed that staff are to ascertain repositioning when in bed or out of bed in wheelchair/scoot chair
                                            or stationary chair.

                                            (continued on next page)




FORM CMS-2567 (02/99)                      Event ID:                                Facility ID:                               If continuation sheet
Previous Versions Obsolete                                                                                                     Page 5 of 11
                                                                                    395384
                             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 41 of 50
Department of Health & Human Services                                                                                       Printed: 08/05/2021
                                                                                                                            Form Approved OMB
Centers for Medicare & Medicaid Services                                                                                    No. 0938-0391


  STATEMENT OF DEFICIENCIES                (X1) PROVIDER/SUPPLIER/CLIA               (X2) MULTIPLE CONSTRUCTION                (X3) DATE SURVEY
  AND PLAN OF CORRECTION                   IDENTIFICATION NUMBER:                                                              COMPLETED
                                                                                     A. Building
                                            395384                                   B. Wing                                   06/07/2018


  NAME OF PROVIDER OR SUPPLIER                                                      STREET ADDRESS, CITY, STATE, ZIP CODE
                                                                                     1695 Lenape Road
   Pocopson Home
                                                                                     West Chester, PA 19382


  For information on the nursing home's plan to correct this deficiency, please contact the nursing home or the state survey agency.


  (X4) ID PREFIX TAG                       SUMMARY STATEMENT OF DEFICIENCIES
                                           (Each deficiency must be preceded by full regulatory or LSC identifying information)


  F 0689                                    The facility failed to provide adequate foot support on Resident #23's scoot chair to prevent Resident #23's
                                            feet from sliding off the chair during transport.
  Level of Harm - Minimal harm or
  potential for actual harm                 The above information was conveyed to the Director of Nursing on (MONTH) 7, (YEAR) at approximately
                                            12:45 p.m.
  Residents Affected - Few
                                            Review of Resident #224's clinical record revealed [DIAGNOSES REDACTED]., personality changes, and
                                            impaired reasoning), and generalized anxiety disorder (excessive, ongoing anxiety and worry that interfere
                                            with day-to-day activities.)

                                            Review of Resident #224's Quarterly MDS's for (MONTH) 29, (YEAR) and (MONTH) 17, (YEAR) both
                                            revealed that the resident had severe cognitive impairment.

                                            Review of Resident #224's progress notes revealed a social worker note on (MONTH) 25, (YEAR) stating
                                            Resident observed biting and pulling pants, creating holes in the lower half of the pant legs.

                                            Review of Resident #224's progress notes revealed a nursing note on (MONTH) 11, (YEAR) stating
                                            Resident was observed coughing and with clear sputum on her shirt and around her mouth, pieces of
                                            material were noted to be missing from resident's shirt, this nurse during assessment observed a small
                                            approximately 3 cm x 5cm (centimeter) piece of material from resident's shirt in the resident's mouth this
                                            nurse did a sweep of the resident's mouth and retrieved the piece of material.

                                            Review of Resident #224's progress notes revealed a nursing note on (MONTH) 14, (YEAR) at 6:17 AM
                                            stating Resident found on last rounds chewing on nightgown. Nightgown noted to be torn, however, no fabric
                                            was in resident's mouth. Another nurse's note at 7:14 p.m. stated Resident observed chewing on the front of
                                            her shirt.

                                            Review of Resident #224's plan of care for biting her clothing, initiated (MONTH) 15, (YEAR), revealed the
                                            following interventions: dress the resident in tighter fitting clothing, redirection, be consistent with
                                            routine/activities, and provide snacks. There were no interventions related to supervising the resident.

                                            Review of Resident #224's progress notes revealed a nursing note on (MONTH) 30, (YEAR) stating resident
                                            was chewing her shirt. Finger swiped resident's mouth, removed multiple pieces of shirt - 100% cotton. Shirt
                                            changed. Resident appeared to be attempting to clear throat but couldn't .Resident gagging and attempting
                                            to clear throat. Still making noises .Still attempting to eat her shirt. At the time, the resident had a respiratory
                                            rate of 22 (normal is 12-18 breaths per minute) and a pulse ox (saturation of oxygen in the blood) of 88%
                                            (normal is 95-100%). The resident was sent to the hospital via 911 and evaluated for foreign body ingestion.

                                            Review of Resident #224's progress notes revealed a nursing note on (MONTH) 31, (YEAR) which stated
                                            observed resident placing nightgown in her mouth, biting down with teeth clenched and pulling it with her
                                            hands. Review of Resident #224's progress notes revealed a nursing note on (MONTH) 5, (YEAR) stating
                                            Resident was biting at clothing this shift. Multiple pieces of cloth pulled from mouth.

                                            Observation of Resident #224 on (MONTH) 4, (YEAR) from 3:00 to 3:10 p.m. revealed the resident alone in
                                            the 5 [NAME] activity lounge biting her shirt. The resident was observed unsupervised for approximately 10
                                            minutes before a staff member came and took the resident to the bathroom.

                                            (continued on next page)




FORM CMS-2567 (02/99)                      Event ID:                                Facility ID:                               If continuation sheet
Previous Versions Obsolete                                                                                                     Page 6 of 11
                                                                                    395384
                             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 42 of 50
Department of Health & Human Services                                                                                       Printed: 08/05/2021
                                                                                                                            Form Approved OMB
Centers for Medicare & Medicaid Services                                                                                    No. 0938-0391


  STATEMENT OF DEFICIENCIES                (X1) PROVIDER/SUPPLIER/CLIA               (X2) MULTIPLE CONSTRUCTION                (X3) DATE SURVEY
  AND PLAN OF CORRECTION                   IDENTIFICATION NUMBER:                                                              COMPLETED
                                                                                     A. Building
                                            395384                                   B. Wing                                   06/07/2018


  NAME OF PROVIDER OR SUPPLIER                                                      STREET ADDRESS, CITY, STATE, ZIP CODE
                                                                                     1695 Lenape Road
   Pocopson Home
                                                                                     West Chester, PA 19382


  For information on the nursing home's plan to correct this deficiency, please contact the nursing home or the state survey agency.


  (X4) ID PREFIX TAG                       SUMMARY STATEMENT OF DEFICIENCIES
                                           (Each deficiency must be preceded by full regulatory or LSC identifying information)


  F 0689                                    The above was discussed and confirmed with the Nursing Home Administrator and Director of Nursing on
                                            (MONTH) 7, (YEAR) at 1:54 p.m
  Level of Harm - Minimal harm or
  potential for actual harm                 28 Pa. Code 201.18(b)(1) Management

  Residents Affected - Few                  Previously cited 07/24/17

                                            28 Pa. Code 201.18(b)(3) Management

                                            Previously cited 07/24/17

                                            28 Pa. Code 201.18(e)(1) Management

                                            Previously cited 07/24/17

                                            28 Pa. Code 211.12(c) Nursing servicesPreviously cited 07/24/17

                                            28 Pa. Code 211.12(d)(1)(5) Nursing services

                                            Previously cited 07/24/17

                                            28 Pa. Code 211.12(d)(3) Nursing services

                                            Previously cited 07/24/17




FORM CMS-2567 (02/99)                      Event ID:                                Facility ID:                               If continuation sheet
Previous Versions Obsolete                                                                                                     Page 7 of 11
                                                                                    395384
                             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 43 of 50
Department of Health & Human Services                                                                                       Printed: 08/05/2021
                                                                                                                            Form Approved OMB
Centers for Medicare & Medicaid Services                                                                                    No. 0938-0391


  STATEMENT OF DEFICIENCIES                (X1) PROVIDER/SUPPLIER/CLIA               (X2) MULTIPLE CONSTRUCTION                (X3) DATE SURVEY
  AND PLAN OF CORRECTION                   IDENTIFICATION NUMBER:                                                              COMPLETED
                                                                                     A. Building
                                            395384                                   B. Wing                                   06/07/2018


  NAME OF PROVIDER OR SUPPLIER                                                      STREET ADDRESS, CITY, STATE, ZIP CODE
                                                                                     1695 Lenape Road
   Pocopson Home
                                                                                     West Chester, PA 19382


  For information on the nursing home's plan to correct this deficiency, please contact the nursing home or the state survey agency.


  (X4) ID PREFIX TAG                       SUMMARY STATEMENT OF DEFICIENCIES
                                           (Each deficiency must be preceded by full regulatory or LSC identifying information)


  F 0761                                    Ensure drugs and biologicals used in the facility are labeled in accordance with currently accepted
                                            professional principles; and all drugs and biologicals must be stored in locked compartments, separately
  Level of Harm - Minimal harm or           locked, compartments for controlled drugs.
  potential for actual harm
                                            **NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY**
  Residents Affected - Few
                                            Based on observation, staff interview, and review of facility policy, it was determined that the facility failed to
                                            label medications after opening on one of eight medication rooms and one of nine medication carts. (3rd
                                            Floor [NAME])

                                            Findings include:

                                            Review of facility's policy titled, Administration Procedures for all Medication, dated (MONTH) 24, (YEAR),
                                            revealed that when opening a multi-dose container, place the date on the container.

                                            Observations (MONTH) 4, (YEAR) at approximately 12:15 p.m. of one of eight medication rooms on 3rd
                                            Floor[NAME]revealed an open bottle of the anti-epileptic drug Neurotin 250 milligrams (mg) with no open
                                            date.

                                            Observation of one of nine medication carts on 3rd Floor[NAME]on (MONTH) 4, (YEAR) at approximately
                                            12:20 p.m. revealed an open bottle of the antibiotic [MEDICATION NAME] 25mg/ml with no opened date, an
                                            opened bottle of liquid Tylenol with no opened date, an opened bottle of Ranitidene 75mg with no opened
                                            date, and an opened bottle of Levetiracetam Solution with no open date.

                                            Interview with licensed nursing staff, Employee, E3 on (MONTH) 4 at approximately 12:30 p.m. revealed that
                                            medication bottles need to be dated when opened.

                                            The aforementioned findings were reported to and confirmed with the Administrator and the Director of
                                            Nursing on (MONTH) 7, (YEAR) at approximately 2:20 p.m.

                                            28 Pa Code 211.9(a)(1) Pharmacy services

                                            28 Pa Code 211.12(d)(1)(5) Nursing services

                                            Previously cited: 7/24/2017




FORM CMS-2567 (02/99)                      Event ID:                                Facility ID:                               If continuation sheet
Previous Versions Obsolete                                                                                                     Page 8 of 11
                                                                                    395384
                             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 44 of 50
Department of Health & Human Services                                                                                       Printed: 08/05/2021
                                                                                                                            Form Approved OMB
Centers for Medicare & Medicaid Services                                                                                    No. 0938-0391


  STATEMENT OF DEFICIENCIES                (X1) PROVIDER/SUPPLIER/CLIA               (X2) MULTIPLE CONSTRUCTION                (X3) DATE SURVEY
  AND PLAN OF CORRECTION                   IDENTIFICATION NUMBER:                                                              COMPLETED
                                                                                     A. Building
                                            395384                                   B. Wing                                   06/07/2018


  NAME OF PROVIDER OR SUPPLIER                                                      STREET ADDRESS, CITY, STATE, ZIP CODE
                                                                                     1695 Lenape Road
   Pocopson Home
                                                                                     West Chester, PA 19382


  For information on the nursing home's plan to correct this deficiency, please contact the nursing home or the state survey agency.


  (X4) ID PREFIX TAG                       SUMMARY STATEMENT OF DEFICIENCIES
                                           (Each deficiency must be preceded by full regulatory or LSC identifying information)


  F 0802                                    Provide sufficient support personnel to safely and effectively carry out the functions of the food and nutrition
                                            service.
  Level of Harm - Minimal harm or
  potential for actual harm                 Based on observation, review of facility policy and staff and group interview, it was determined that the
                                            facility failed to provide sufficient dining services staff to ensure that resident meals were served timely on
  Residents Affected - Some                 one of seven nursing units (4th floor [NAME]).

                                            Findings include:

                                            During the group interview on (MONTH) 5, (YEAR), at approximately 2:00 p.m. it was revealed by two
                                            residents that the breakfast meals were served at 8:30 in the morning, which they believed was late.

                                            Review of the facility policy revealed that the breakfast meal was scheduled to be served on 4th[NAME]t 7:58
                                            a.m. with a plus or minus of 10 minutes.

                                            Observation of the breakfast meals on (MONTH) 6, (YEAR) on 4the floor[NAME]revealed that the trays
                                            arrived on the unit at 8:21 a.m. a 13 minutes delay according to the facility policy.

                                            Interview with Licensed Employee E10 on (MONTH) 6, (YEAR), at approximately 8:25 a.m. revealed that the
                                            floor was normally served at this time or later.

                                            During an interview with Nursing Home Administrator (NHA) on (MONTH) 7, (YEAR), at 1:10 p.m. NHA
                                            revealed that residents should be served meals in accordance to their policy.

                                            28 Pa Code 211.6(c) Dietary services.

                                            28 Pa. Code 201.18(b)(6) Management




FORM CMS-2567 (02/99)                      Event ID:                                Facility ID:                               If continuation sheet
Previous Versions Obsolete                                                                                                     Page 9 of 11
                                                                                    395384
                             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 45 of 50
Department of Health & Human Services                                                                                       Printed: 08/05/2021
                                                                                                                            Form Approved OMB
Centers for Medicare & Medicaid Services                                                                                    No. 0938-0391


  STATEMENT OF DEFICIENCIES                (X1) PROVIDER/SUPPLIER/CLIA               (X2) MULTIPLE CONSTRUCTION                (X3) DATE SURVEY
  AND PLAN OF CORRECTION                   IDENTIFICATION NUMBER:                                                              COMPLETED
                                                                                     A. Building
                                            395384                                   B. Wing                                   06/07/2018


  NAME OF PROVIDER OR SUPPLIER                                                      STREET ADDRESS, CITY, STATE, ZIP CODE
                                                                                     1695 Lenape Road
   Pocopson Home
                                                                                     West Chester, PA 19382


  For information on the nursing home's plan to correct this deficiency, please contact the nursing home or the state survey agency.


  (X4) ID PREFIX TAG                       SUMMARY STATEMENT OF DEFICIENCIES
                                           (Each deficiency must be preceded by full regulatory or LSC identifying information)


  F 0812                                    Procure food from sources approved or considered satisfactory and store, prepare, distribute and serve food
                                            in accordance with professional standards.
  Level of Harm - Minimal harm or
  potential for actual harm                 Based on review of facility policy, observations and staff interview, it was determined that the facility failed to
                                            prepare food under sanitary conditions in the kitchen and in on one of 9 the dining rooms. (One West)
  Residents Affected - Some
                                            Findings include:

                                            Review of facility policy, Dress Code, policy effective date (MONTH) 20, (YEAR), revealed that dietary staff
                                            hair must be covered entirely by a hair net.

                                            Observation on (MONTH) 4, (YEAR), at 12:00 p.m. during the initial tour in the kitchen revealed dietary staff,
                                            Employee E4 not wearing a beard guard while serving food.

                                            Observation on (MONTH) 7, (YEAR), at 10:10 a.m. during a follow up tour in the kitchen revealed dietary
                                            staff, Employee E4, Employee E5, and Employee E6 not wearing a beard guard while preparing food and
                                            beverages.

                                            Interview with Dietary Department Director, Employee E7 on (MONTH) 7, (YEAR) at 10:15 a.m. indicated
                                            that beard guards should be worn for facial hair.

                                            Observations of the lunch meal on (MONTH) 5, (YEAR), at approximately 1:11 p.m. on One West revealed
                                            Employee E9 using her teeth to open a salad dressing packet.

                                            Interview with the Nursing Home Administrator on (MONTH) 7, (YEAR) at approximately 1:15 p.m. revealed
                                            that it was not an acceptable practice.

                                            28 Pa Code 201.18(b)(1)(e)(1) Management

                                            Previously cited 5/9/2017

                                            28 Pa Code 211.6(f) Dietary Services




FORM CMS-2567 (02/99)                      Event ID:                                Facility ID:                               If continuation sheet
Previous Versions Obsolete                                                                                                     Page 10 of 11
                                                                                    395384
                             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 46 of 50
Department of Health & Human Services                                                                                       Printed: 08/05/2021
                                                                                                                            Form Approved OMB
Centers for Medicare & Medicaid Services                                                                                    No. 0938-0391


  STATEMENT OF DEFICIENCIES                (X1) PROVIDER/SUPPLIER/CLIA               (X2) MULTIPLE CONSTRUCTION                (X3) DATE SURVEY
  AND PLAN OF CORRECTION                   IDENTIFICATION NUMBER:                                                              COMPLETED
                                                                                     A. Building
                                            395384                                   B. Wing                                   06/07/2018


  NAME OF PROVIDER OR SUPPLIER                                                      STREET ADDRESS, CITY, STATE, ZIP CODE
                                                                                     1695 Lenape Road
   Pocopson Home
                                                                                     West Chester, PA 19382


  For information on the nursing home's plan to correct this deficiency, please contact the nursing home or the state survey agency.


  (X4) ID PREFIX TAG                       SUMMARY STATEMENT OF DEFICIENCIES
                                           (Each deficiency must be preceded by full regulatory or LSC identifying information)


  F 0880                                    Provide and implement an infection prevention and control program.

  Level of Harm - Minimal harm or           Based on observation, staff interview and review of facility policy, it was determined that the facility failed to
  potential for actual harm                 use proper infection control techniques when utilizing a urinary drainage bag for two of four residents
                                            reviewed. (Resident #85 and Resident #135)
  Residents Affected - Few
                                            Findings include:

                                            Review of facility policy titled, Emptying Urinary Drainage Bag dated (MONTH) (YEAR), procedure step
                                            number 6, states ensure drainage bag does not touch floor.

                                            Observation conducted on (MONTH) 5, (YEAR) at approximately 9:23 a.m. on West 2, revealed Resident
                                            #85 sitting on the edge of bed with feet on the ground eating breakfast while the urinary drainage bag was
                                            seen lying on the floor under the bed. Observation of (MONTH) 6, (YEAR) at approximately 7:00 a.m. on
                                            West 2, revealed Resident #85 was sleeping in bed and urinary drainage bag was lying on floor next to the
                                            bed.

                                            Observation on (MONTH) 5, (YEAR) at approximately 10:12 a.m. on West 1 revealed Resident #135 was
                                            sleeping in bed and urinary drainage bag was on the floor next to the bed.

                                            The aforementioned findings were reported to and confirmed with the Administrator and the Director of
                                            Nursing on (MONTH) 7, (YEAR) at approximately 1:55 p.m.

                                            28 Pa Code 211.12(d)(1)(5) Nursing services

                                            Previously cited: 7/24/2017




FORM CMS-2567 (02/99)                      Event ID:                                Facility ID:                               If continuation sheet
Previous Versions Obsolete                                                                                                     Page 11 of 11
                                                                                    395384
                             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 47 of 50
Department of Health & Human Services                                                                                         Printed: 08/05/2021
                                                                                                                              Form Approved OMB
Centers for Medicare & Medicaid Services                                                                                      No. 0938-0391


  STATEMENT OF DEFICIENCIES                  (X1) PROVIDER/SUPPLIER/CLIA              (X2) MULTIPLE CONSTRUCTION                 (X3) DATE SURVEY
  AND PLAN OF CORRECTION                     IDENTIFICATION NUMBER:                                                              COMPLETED
                                                                                       A. Building
                                             395384                                    B. Wing                                   07/18/2019


  NAME OF PROVIDER OR SUPPLIER                                                        STREET ADDRESS, CITY, STATE, ZIP CODE
                                                                                       1695 Lenape Road
   Pocopson Home
                                                                                       West Chester, PA 19382


  For information on the nursing home's plan to correct this deficiency, please contact the nursing home or the state survey agency.


  (X4) ID PREFIX TAG                         SUMMARY STATEMENT OF DEFICIENCIES
                                             (Each deficiency must be preceded by full regulatory or LSC identifying information)


   F 0622                                    Not transfer or discharge a resident without an adequate reason; and must provide documentation and
                                             convey specific information when a resident is transferred or discharged.
   Level of Harm - Minimal harm
   or potential for actual harm              **NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY**

   Residents Affected - Few                  Based on clinical record review, it was determined that the facility failed to send all appropriate clinical
                                             documentation for residents transferred to acute care facilities for three of three residents reviewed (Resident
                                             #31, Resident #145, and Resident #165).

                                             Findings Include:

                                             Review of Resident #31's progress note dated (MONTH) 29,2019 indicated that Resident #31 was
                                             hospitalized following a fall and diagnosed with [REDACTED].

                                             Further review of Resident #31's clinical record revealed no evidence that all appropriate documentation was
                                             sent to the acute care facility.

                                             Review of Resident #145's progress notes indicated Resident #145 was hospitalized (MONTH) 22, 2019 for
                                             scheduled surgery to remove lower extremity.

                                             Further review of Resident #145's clinical record revealed no evidence that all appropriate documentation
                                             was sent to the acute care facility.

                                             Review of Resident #165's progress notes indicated Resident #165 was sent to the hospital on (MONTH) 21,
                                             2019 for signs/symptoms of Hypertension (elevated blood pressure).

                                             Continued review of Resident #165's progress notes revealed a note dated (MONTH) 2, 2019 indicated that
                                             the physician ordered Resident #165 be sent to the emergency room for evaluation and was admitted with a
                                             [DIAGNOSES REDACTED].

                                             Further review of Resident #165's clinical record revealed no evidence that all appropriate documentation
                                             was sent to the acute care facility.

                                             Interview occurred on (MONTH) 18, 2019 at approximately 12:18 p.m. with the Nursing Home Administrator
                                             when information regarding appropriate clinical documentation not sent to acute care facilities with residents
                                             was presented.

                                             28 PA Code 201.18(b)(1)(2) Management

                                             (continued on next page)




Any deficiency statement ending with an asterisk (*) denotes a deficiency which the institution may be excused from correcting providing it is determined that other
safeguards provide sufficient protection to the patients. (See instructions.) Except for nursing homes, the findings stated above are disclosable 90 days following the
date of survey whether or not a plan of correction is provided. For nursing homes, the above findings and plans of correction are disclosable 14 days following the date
these documents are made available to the facility. If deficiencies are cited, an approved plan of correction is requisite to continued program participation.


LABORATORY DIRECTOR'S OR PROVIDER/SUPPLIER                                            TITLE                                      (X6) DATE
REPRESENTATIVE'S SIGNATURE



FORM CMS-2567 (02/99)                        Event ID:                                Facility ID:                               If continuation sheet
Previous Versions Obsolete                                                                                                       Page 1 of 4
                                                                                      395384
                             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 48 of 50
Department of Health & Human Services                                                                                       Printed: 08/05/2021
                                                                                                                            Form Approved OMB
Centers for Medicare & Medicaid Services                                                                                    No. 0938-0391


  STATEMENT OF DEFICIENCIES                (X1) PROVIDER/SUPPLIER/CLIA               (X2) MULTIPLE CONSTRUCTION                (X3) DATE SURVEY
  AND PLAN OF CORRECTION                   IDENTIFICATION NUMBER:                                                              COMPLETED
                                                                                     A. Building
                                            395384                                   B. Wing                                   07/18/2019


  NAME OF PROVIDER OR SUPPLIER                                                      STREET ADDRESS, CITY, STATE, ZIP CODE
                                                                                     1695 Lenape Road
   Pocopson Home
                                                                                     West Chester, PA 19382


  For information on the nursing home's plan to correct this deficiency, please contact the nursing home or the state survey agency.


  (X4) ID PREFIX TAG                       SUMMARY STATEMENT OF DEFICIENCIES
                                           (Each deficiency must be preceded by full regulatory or LSC identifying information)


  F 0622                                    Previously cited on 06/07/18

  Level of Harm - Minimal harm or
  potential for actual harm

  Residents Affected - Few




FORM CMS-2567 (02/99)                      Event ID:                                Facility ID:                               If continuation sheet
Previous Versions Obsolete                                                                                                     Page 2 of 4
                                                                                    395384
                             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 49 of 50
Department of Health & Human Services                                                                                       Printed: 08/05/2021
                                                                                                                            Form Approved OMB
Centers for Medicare & Medicaid Services                                                                                    No. 0938-0391


  STATEMENT OF DEFICIENCIES                (X1) PROVIDER/SUPPLIER/CLIA               (X2) MULTIPLE CONSTRUCTION                (X3) DATE SURVEY
  AND PLAN OF CORRECTION                   IDENTIFICATION NUMBER:                                                              COMPLETED
                                                                                     A. Building
                                            395384                                   B. Wing                                   07/18/2019


  NAME OF PROVIDER OR SUPPLIER                                                      STREET ADDRESS, CITY, STATE, ZIP CODE
                                                                                     1695 Lenape Road
   Pocopson Home
                                                                                     West Chester, PA 19382


  For information on the nursing home's plan to correct this deficiency, please contact the nursing home or the state survey agency.


  (X4) ID PREFIX TAG                       SUMMARY STATEMENT OF DEFICIENCIES
                                           (Each deficiency must be preceded by full regulatory or LSC identifying information)


  F 0689                                    Ensure that a nursing home area is free from accident hazards and provides adequate supervision to prevent
                                            accidents.
  Level of Harm - Minimal harm or
  potential for actual harm                 **NOTE- TERMS IN BRACKETS HAVE BEEN EDITED TO PROTECT CONFIDENTIALITY**

  Residents Affected - Few                  Based on clinical record review, policy review, and interviews with the staff, it was determined that the facility
                                            failed to ensure the safety of the residents by providing proper supervision from hazards for two out of 40
                                            residents (Resident #69 and Resident #237).

                                            Findings include:

                                            Review of Resident #69's Quarterly Minimum Data Set (resident assessment tool) dated on (MONTH) 2,
                                            2019, section C (Cognitive Patterns) revealed a three out of fifteen (severe impairment) on her Brief
                                            Interview for Mental Status (BIMS).

                                            Further review of Resident #69's clinical record revealed a nursing note dated (MONTH) 27, 2019, stating
                                            that a possible ingestion of Derma[NAME] Soap occurred. Review of the incident report dated this same date
                                            stated that Resident was found sitting in the front lobby chair with 60oz cup full of Derma[NAME] Skin and
                                            Hair cleaner from her bedside table. Resident #69 offered the cup to the supervisor on the unit and stated
                                            that it taste horrible.

                                            An interview conducted with the Nursing Home Administrator on (MONTH) 18, 2019, at approximately 9:20 a.
                                            m. revealed that the soap should have been returned to the caddy and locked at the nurse's station.

                                            Review of the facility policy dated (MONTH) (YEAR) and labeled Resident Smoking, revealed that the
                                            interdisciplinary team will review the smoking assessment on a quarterly basis or with any change in a
                                            resident's condition that may affect the ability to smoke safely.

                                            Review of Resident #237's clinical record revealed a [DIAGNOSES REDACTED].

                                            Review of Resident #237's clinical record revealed a nursing note dated (MONTH) 26, 2019, stating that
                                            unsafe smoking was observed by the activity staff. Staff removed a cigarette butt from her mouth and now is
                                            deemed unsafe in handling cigarettes and smoking privileges have been taken away.

                                            Further review of Resident #237's clinical record revealed the last smoking assessment prior to (MONTH) 26,
                                            2019 was completed on (MONTH) 25, (YEAR) (22 months ago).

                                            An interview with Employee E3 conducted on (MONTH) 18, 2019 at approximately 10:25 a.m. revealed that
                                            there were seven to eight residents that she was supervising at the time that this incident occurred.
                                            Employee E3 states that Resident #237 was smoking a cigarette and later the resident was chewing on
                                            something and could not find the finished cigarette. When Resident #237 was asked what she was chewing
                                            on, the cigarette butt was found in the resident's mouth. Employee E3 removed the cigarette butt and threw it
                                            away. Resident #237 was given a second cigarette and the cigarette butt was not found after the cigarette
                                            was completed. Employee E3 did not know if the resident ate the cigarette butt and reported this event to the
                                            charge nurse and supervisor.

                                            (continued on next page)




FORM CMS-2567 (02/99)                      Event ID:                                Facility ID:                               If continuation sheet
Previous Versions Obsolete                                                                                                     Page 3 of 4
                                                                                    395384
                             Case 2:21-cv-03811 Document 1 Filed 08/26/21 Page 50 of 50
Department of Health & Human Services                                                                                       Printed: 08/05/2021
                                                                                                                            Form Approved OMB
Centers for Medicare & Medicaid Services                                                                                    No. 0938-0391


  STATEMENT OF DEFICIENCIES                (X1) PROVIDER/SUPPLIER/CLIA               (X2) MULTIPLE CONSTRUCTION                (X3) DATE SURVEY
  AND PLAN OF CORRECTION                   IDENTIFICATION NUMBER:                                                              COMPLETED
                                                                                     A. Building
                                            395384                                   B. Wing                                   07/18/2019


  NAME OF PROVIDER OR SUPPLIER                                                      STREET ADDRESS, CITY, STATE, ZIP CODE
                                                                                     1695 Lenape Road
   Pocopson Home
                                                                                     West Chester, PA 19382


  For information on the nursing home's plan to correct this deficiency, please contact the nursing home or the state survey agency.


  (X4) ID PREFIX TAG                       SUMMARY STATEMENT OF DEFICIENCIES
                                           (Each deficiency must be preceded by full regulatory or LSC identifying information)


  F 0689                                    An interview was conducted with the Nursing Home Administrator on (MONTH) 18, 2019 at approximately
                                            11:15 a.m. and stated that smoking assessments should have been completed more often for Resident
  Level of Harm - Minimal harm or           #237.
  potential for actual harm
                                            The facility failed to ensure the safety of the residents by providing proper supervision from hazards for
  Residents Affected - Few                  Resident #69 and Resident # 237.

                                            F689 483.25(d) Accidents

                                            Previously cited 6/7/2018

                                            28 PA Code 211.10(d) Resident Care Policies

                                            28 PA Code 211.12(c)(d)(1)(3)(5) Nursing Services

                                            Previously cited 6/7/2017




FORM CMS-2567 (02/99)                      Event ID:                                Facility ID:                               If continuation sheet
Previous Versions Obsolete                                                                                                     Page 4 of 4
                                                                                    395384
